DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

It is noted that claims 30-37 all depend from cancelled claim 20. In order to set forth this restriction, the Examiner is interpreting that the wording “claim 20” t be “claim 21”.
Group I, claim(s) 21-31 and 33-36, drawn to a nonlinear composite composition.
Group II, claim(s) 32, drawn to a method.
Group III, claim(s) 37, drawn to a method.


This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Mixed metal oxide formula
Species A: mixed metal oxide has M1 as an alkali metal and has the formula M1xCoO2
Species B: mixed metal oxide wherein the ratio of z/y is 2.25.

Dielectric matrix form
Species 1: curable resin
Species 2: cured, crosslinked resin

Dielectric matrix material 
Species a: silicone resin
Species b: polyimide resin
Species C: grease

Article coated
Species i: cable termination or splice
Species ii: inside of a housing

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 21, 22, 26-29 and 36-38 are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the nonlinear composite composition set forth in claim 21, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hiroyama et al. (US 2010/0119770).  It is noted in the following analysis that given that the claimed choice of mixed metal oxide can be Ca3Co4O9, that the subscripts x, y and z appear to represent a ratio of the molar amounts, such that this compound could also be represented as CaCo1.33O3.
Hiroyama (Paragraphs 39 and 49) teaches an insulating (dielectric) frame member with a plurality of holes, the size of which can be adjusted. The holes can be filled with the thermoelectric element raw material (Paragraph 51). The thermoelectric raw material can be either calcium cobalt oxide or sodium cobalt oxide which can also 

Regarding the Species restrictions, each type of species are mutually exclusive. If the mixed metal oxide has a formula as in Species A, it does not meet the ratio of z/y of Species B. If the dielectric matrix is in the form of a curable resin as in Species 1, it is not a cured, crosslinked resin as in Species 2. The dielectric matrix materials of Species a, b and c are different materials and if the matrix is formed from one of the materials, it is not formed from the others. If the article coated is a cable termination or splice as in Species i, it is not the inside of a housing as in Species ii.


The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



April 16, 2021